Title: To George Washington from Major General Horatio Gates, 6 October 1778
From: Gates, Horatio
To: Washington, George


          
            Sir
            Danbury [Conn.] 6th October 1778
          
          Your Excellencys letter of Yesterday from fish kill, came to my Hands at Nine o Clock, last Night; I shall endeavour, as You direct, to send to the West End of Long-Island, but believe the Enemy’s Design will be fully ascertain’d before the return of that intelligence; The French Fleet, & Boston, must be the Sole Objects of the British Arms upon this Continent; The Season of The Year will indeed admit only of a Sudden, & rash attempt, which Success alone will Justify; desperate Enterprizes do frequently Succeed, Witness that of 1759 against Quebeck; had Sir Harry Clinton meant to attack this Army, he would not have given so much Notice, & lost so much Time; The Enemy may leave the Continent, if they do not, The French Fleet is the prize they mean to contend for. I am Sir Your Excellencys most Obedient Servant
          
            Horatio Gates
          
        